Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.

Allowable Subject Matter
Claim(s) 15-31, 33 as filed 2/28/2022 is/are allowed. Claim(s) 32 is/are hereby cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with MARK BICKS on 3/7/2022.
The application has been amended as follows: 

Claim(s) 32 is/are hereby cancelled.
15.	(Currently amended)  A phase separation device, comprising:
	a first housing with a coalescer element in the first housing, the first housing having an emulsion inlet supplying an emulsion flowing through the coalescer element separating the emulsion into at least first and second constituents, having a first outlet for the first constituent and having a second outlet for the second constituent having a lower density than and floating on the first constituent in the first housing, thereby providing a coalescence separator and a gravity separator in the first housing; 
	a second housing with a particle filter in the second housing, the second housing having a filtrate outlet connected upstream and in fluid communication with the emulsion inlet of the first housing, the first and second housings having equal heights and widths; 
the second housing having a fluid inlet in downstream fluid communication only with an unfiltrate side of the particle filter inside the first housing;
	the filtrate outlet being in downstream fluid communication only with the emulsion inlet;
	 the emulsion inlet being in downstream fluid communication only with the coalescer element; and
	the coalescer element being in downstream fluid communication only with the first and second outlets;
whereby the fluid flows in series from the fluid inlet through the particle filter to the filtrate outlet, from the filtrate outlet to the emulsion inlet and through the coalescer element and from the coalescer element to the first and second outlets.
 ----


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777